 



EXHIBIT 10.23

     
(UNIVERSAL DISPLAY LOGO) [w31812w3181200.gif]
  (GLOBALPHOTONIC ENERGYCORPORATION LOGO) [w31812w3181201.gif]

June 4, 2004
VIA OVERNIGHT MAIL
Mr. John F. Ritter
Office of Technology and Trademark Licensing
Princeton University
4 New South Building
P.O. Box 36
Princeton, NJ 08544
Re:     Clarification of UDC/GPEC Research and License Arrangements
Dear John,
Under the 2002 Amended Research Agreement between Universal Display Corporation
(“UDC”) and Princeton University, and by extension the subcontract between
Princeton University and the University of Southern California (“USC”), no other
commercial entity can fund Dr. Stephen R. Forrest’s or Dr. Mark E. Thompson’s
work in the area of thin film organic electronics for displays, lasers,
lighting, organic tft’s, organic memories and other thin-film organic devices,
but not including thin film organic photovoltaic cells for solar energy
conversion. Similarly, under the new 2004 Research Agreement between Global
Photonic Energy Corporation (“GPEC”) and Princeton University, and by extension
the subcontract between Princeton University and USC, no other commercial entity
can fund Dr. Forrest’s or Dr. Thompson’s work in the area of organic
photovoltaic cells for solar energy conversion.
It is agreed that an “organic photovoltaic cell for solar energy conversion,”
also known as a photovoltaic (“PV”) device or solar cell, is a type of
photosensitive optoelectronic device that is specifically used to generate
electrical power. The attached definitions are to be used for further
clarification of the differences between PV devices and other classes of
photosensitive optoelectronic devices. As a general rule, a photovoltaic cell
provides power to a circuit, device or equipment, but does not provide a signal
or current to control detection circuitry, or the output of information from the
detection circuitry. In contrast, a photodetector or photoconductor provides a
signal or current to control detection circuitry, or the output of information
from the detection circuitry but does not provide power to the circuitry, device
or equipment.
Based on the foregoing and in order to eliminate any confusion moving forward,
it is agreed that all intellectual property developed following the date hereof
based on work conducted by Dr. Forrest and/or Dr. Thompson or their research
teams under the UDC 2002 Amended Research Agreement and/or the new GPEC 2004
Research Agreement will be exclusively licensed to UDC under the UDC License
Agreement with Princeton University and USC, and/or through GPEC on fair and
reasonable terms but at no added cost, in the area of thin film organic
electronics for displays, lasers, lighting, organic tft’s, organic memories and
other thin-film
375 Phillips Boulevard Ÿ Ewing, NJ 08618 Ÿ (609) 671-0980 Ÿ Fax (609) 671-0995

 



--------------------------------------------------------------------------------



 



Mr. John F. Ritter
Princeton University
June 4, 2004
Page 2
organic devices, but not including thin film organic photovoltaic cells for
solar energy conversion, as clarified in the attached definitions. Similarly, it
is agreed that all intellectual property developed following the date hereof
based on work conducted by Dr. Forrest and/or Dr. Thompson or their research
teams under the new GPEC 2004 Research Agreement and/or the UDC 2002 Amended
Research Agreement will be exclusively licensed to GPEC under the GPEC License
Agreement with Princeton University and USC, and/or through UDC on fair and
reasonable terms but at no added cost, in the area of organic photovoltaic cells
for solar energy conversion, as clarified in the attached definitions.
Consistent with the foregoing, Princeton University and/or USC shall inform both
GPEC and UDC of their development under either or both research agreements of
any intellectual property reasonably believed to have potential application in
both areas.
We trust that Princeton University, Dr. Forrest and Dr. Thompson concur with the
views of UDC and GPEC expressed in this letter. If so, please acknowledge as
such by having this letter signed in the appropriate spaces provided below and
delivering a signed copy of this letter to each of us.


     
Sincerely yours,
  Sincerely yours,
 
   
/s/ Steven V. Abramson
  /s/ Aaron L. Wadell 6/4/04
 
   
Steven V. Abramson
  Aaron L. Wadell
President
  President
Universal Display Corporation
  Global Photonic Energy Corporation

Acknowledged and agreed to on behalf of The Trustees of Princeton University:

             
By:
  /s/ John F. Ritter
 
      Date: 6/7/04
 
           
Name:
  John F. Ritter
 
       
 
           
Title:
  Director, OTL
 
       

Read and Understood by:

         
/s/ Stephen R. Forrest
          Date: 6/4/04
 
       
Dr. Stephen R. Forrest
       
 
       
/s/ Mark E. Thompson
          Date: 6/14/04
 
       
Dr. Mark E. Thompson
       

375 Phillips Boulevard Ÿ Ewing, NJ 08618 Ÿ (609) 671-0980 Ÿ Fax (609) 671-0995

 



--------------------------------------------------------------------------------



 



Definitions
[0001] Optoelectronic devices rely on the optical and electronic properties of
materials to either produce or detect electromagnetic radiation electronically
or to generate electricity from ambient electromagnetic radiation.
[0002] Photosensitive optoelectronic devices convert electromagnetic radiation
into electricity. Solar cells, also called Photovoltaic (PV) devices, are a type
of photosensitive optoelectronic device that is specifically used to generate
electrical power. PV devices, which may generate electrical energy from light
sources other than sunlight, can be used to drive power consuming loads to
provide, for example, lighting, heating, or to power electronic circuitry or
devices such as calculators, radios, computers or remote monitoring or
communications equipment. These power generation applications also often involve
the charging of batteries or other energy storage devices so that operation may
continue when direct illumination from the sun or other light sources is not
available, or to balance the power output of the PV device with a specific
application’s requirements. As used herein the term “resistive load” refers to
any power consuming or storing circuit, device, equipment or system.
[0003] Another type of photosensitive optoelectronic device is a photoconductor
cell. In this function, signal detection circuitry monitors the resistance of
the device to detect changes due to the absorption of light.
[0004] Another type of photosensitive optoelectronic device is a photodetector.
In operation a photodetector is used in conjunction with a current detecting
circuit which measures the current generated when the photodetector is exposed
to electromagnetic radiation and may have an applied bias voltage. A detecting
circuit as described herein is capable of providing a bias voltage to a
photodetector and measuring the electronic response of the photodetector to
electromagnetic radiation.
[0005] These three classes of photosensitive optoelectronic devices may be
characterized according to whether a rectifying junction as defined below is
present and also according to whether the device is operated with an external
applied voltage, also known as a bias or bias voltage. A photoconductor cell
does not have a rectifying junction and is normally operated with a bias. A PV
device has at least one rectifying junction and is operated with no bias. A
photodetector has at least one rectifying junction and is usually but not always
operated with a bias.
375 Phillips Boulevard Ÿ Ewing, NJ 08618 Ÿ (609) 671-0980 Ÿ Fax (609) 671-0995

 